Filed 1/8/16 Monterey County Dept. of Child Support Services CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


MONTEREY COUNTY DEPARTMENT                                           H041829
OF CHILD SUPPORT SERVICES,                                          (Monterey County
                                                                     Super. Ct. No. CSS51978)
         Plaintiff and Respondent,

         v.

ADEGBENIGA K. ADESOKAN,

         Defendant and Appellant.


         In 2007, respondent Monterey County Department of Child Support Services
(DCSS) obtained a default judgment against appellant Adegbeniga K. Adesokan in this
Family Code section 17400 action to establish paternity and child support.1 The
judgment contained a finding that Adesokan was the father of the child named in the
DCSS complaint and ordered Adesokan to pay $1,370 per month in child support.
         DCSS filed the underlying complaint in November 2006. Adesokan was served
by substitute service in January 2007. Before the complaint was served, however,
Adesokan and the child’s mother—who were not married—started living together with
the child. After Adesokan was served with the complaint and related court documents,
the mother asked DCSS to close its file. After DCSS obtained a default judgment, it
closed its file and did not enforce the judgment.


         1
             All further undesignated statutory references are to the Family Code.
       After the parents separated in 2013, the mother applied for public assistance. This
prompted DCSS to reopen its file to enforce the judgment. Months later, Adesokan filed
motions to set aside the default judgment and to modify support. The trial court granted
the motion to modify support and reduced the amount of the support payments, but it
denied Adesokan’s request for relief from default.
       On appeal, Adesokan argues: (1) DCSS breached its fiduciary duty to him by
pursuing unnecessary litigation after the mother asked DCSS to close the case; (2) the
summons and complaint were not properly served and the court therefore never acquired
jurisdiction over him; (3) DCSS did not properly establish he was the child’s father; (4)
DCSS misrepresented his income to the court; and (5) DCSS misrepresented to him
(Adesokan) that the case was closed and then pursued his default without providing
notice of the default hearing.
       We find no error and will affirm the judgment.

                             FACTS AND PROCEDURAL HISTORY

       Adegbeniga Adesokan (Father) and S.J. (Mother) have one child (Child), who was
born in June 2006. Father and Mother never married. In the fall of 2006, Mother was
living in Monterey County and filed an application with DCSS for assistance in obtaining
child support from Father.

DCSS Filed and Served its Summons and Complaint

       On November 16, 2006, DCSS filed a complaint to establish parentage and
support. The complaint asked the court to determine that Father and Mother were Child’s
parents and to order Father to pay $1,370 per month in child support. The complaint
alleged Father had a known income of $10,000 per month and Mother earned $3,148 per
month. DCSS also asked the court to order Father to (1) provide health insurance for
Child; (2) pay one half of Child’s uncovered health care costs; and (3) pay one half of

                                             2
any daycare expenses. DCSS filed a proposed judgment, with a guideline calculation
supporting the amount of child support demanded.
       In December 2006, Father and Mother started living together in Madera,
California. According to Father, they “reunited . . . as domestic partners” to “provide a
stable family environment” for Child.
       In January 2007, DCSS attempted to serve the summons, complaint, proposed
judgment, and other papers on Father three separate times at his place of business. Each
time, an employee of the business told the process server Father was not there. On
January 25, 2007, after the third attempt, the process server left the papers with James
Kaye, the person in charge of the business. On January 30, 2007, the process server
mailed copies of the papers to Father’s business address.

DCSS Obtained a Default Judgment

       On February 20, 2007, Mother called DCSS and asked that the case be closed.
She told DCSS she had reunited with Father and they were both caring for Child.
According to DCSS, child support officer Roy Rosa told Mother the summons and
complaint had been served on Father, and Father “had 30 days to reply.” Rosa told
Mother (1) if Father did not answer the complaint, DCSS would take his default based on
the proposed judgment; (2) it was DCSS’s policy not to close a case when an action is
pending; and (3) Mother could close her case after DCSS obtained a default order.
       In early March 2007, Mother called DCSS to confirm that the case had been
closed. She was told the case was not closed and she had to file a request in writing. On
March 27, 2007, Mother went to the DCSS office and filled out a form in which she
stated: “I wish to terminate my petition for child support from non-custodial parent. I
would like to close the case.” Mother “was told again that [DCSS] would close the case
upon receipt of the [default] order.”




                                             3
       Father never answered the complaint. On April 6, 2007, DCSS filed a proof of
service and a declaration for default judgment seeking the relief requested in the
complaint. The declaration advised the court that Child was “neither receiving nor
applying for public assistance.”
       On April 17, 2007, DCSS filed a request to enter Father’s default and to enter a
default judgment pursuant to section 17430. The court entered default as requested and
entered its default judgment that same day. The judgment ordered Father, among other
things, to pay child support of $1,370 per month beginning December 1, 2006.
       On April 26, 2007, DCSS closed Mother’s case without enforcing the judgment.
Mother was informed in late April 2007 that DCSS had obtained a default judgment
against Father. On April 27, 2007, Mother called DCSS to confirm that the case had
been closed.
       According to DCSS, Father called DCSS later that day and “spoke to Child
Support Officer, Chrissy Annotti. Father indicated that he had a problem with DCSS
taking his default and that since Mother wanted the case closed, [DCSS] should have let
him know that [it] would see the case through default and then close.” Father claims he
and Mother called DCSS that day “to express their dissatisfaction” and ask what right
DCSS had “to keep persisting in destroying the family when neither party requested
[DCSS’s] help.” According to Father, DCSS apologized, told them the case was closed,
and said they did not need to do anything further and would “not be bothered hence.”
       Father and Mother lived together with Child in Madera for another six years until
they separated in April 2013. During that time, Father did not take any action to set aside
the default judgment. Father contends he relied on DCSS’s representations that the case
was closed and he need not do anything further.
       After Mother and Father separated, Mother returned to Monterey County and
sought DCSS services. In late 2013, Father attempted to renew his passport to take a job
overseas. In October 2013, the State Department denied his passport application because

                                             4
he was in arrears on his child support obligation. Father claims this is when he first
learned that DCSS had obtained a default judgment against him and was enforcing the
judgment.

Father’s 2014 Request to Modify Child Support and Set Aside the Default Judgment

       In April 2014, Father filed a request for an order modifying child support and to
set aside the default judgment. He later asked the court to order joint custody of Child.
In a declaration, Father stated that he lived with Mother and “our daughter from 2007 all
the way up to April of 2013.” He asked the court to set aside the judgment because he
believed Mother had closed the case, based on Mother’s March 2007 written request to
DCSS. Father declared that he was not aware the child support judgment existed until he
appeared in a child support matter involving a different child in Madera County and “they
started talking about a child support order in Monterey.” Alternatively, Father requested
he be granted equitable relief from any arrearages owed from 2007 until April 2013,
since Mother and Child lived with him during that time. He also argued the child support
order was based on “mistaken inflated income” data, told the court he was not working,
and asked the court to modify the order based on Mother’s and Father’s present income.
       In its responsive declaration, DCSS stated it was not seeking arrearages for
January 2007 through April 2013 since it did not enforce the judgment during that period.
DCSS stated it began “charging current support” in August 2013, when Mother began
receiving CalWORKs benefits.
       In July 2014, Father filed a motion to set aside the judgment of paternity. Father
argued the issue of paternity was never determined. He asserted he relied on
representations by Mother and DCSS regarding paternity and was “unsure” whether he
was Child’s biological father. Father argued he was never properly served with the
complaint and related court documents. He declared the complaint and other papers were
served on his 75-year-old mother who “barely spoke” English. He asserted that when he

                                             5
and Mother became aware of the complaint, they immediately asked DCSS to close the
case and relied on DCSS’s misleading representations that the case was closed.
       DCSS responded that Father’s motion to set aside the paternity judgment was
time-barred because it was not filed within two years of the date he knew or should have
known of the judgment. DCSS argued that “Father’s admission that he was aware of the
case in early 2007 would bar any relief after early 2009.”
       In August 2014, the court ordered Father to comply with an order of examination,
to seek work, and to report his job search efforts to DCSS every two weeks. Later, the
court scheduled the case for an evidentiary hearing regarding service of the complaint
and Father’s request to set aside the judgment of paternity. The court ordered Father to
file a declaration setting forth his position 10 days before the hearing.
       Father filed a brief (not a declaration) in which he asserted: (1) DCSS breached its
fiduciary duty to him by pursuing unnecessary litigation after Mother asked it to close the
case; (2) the complaint was not properly served and the court therefore never acquired
jurisdiction over him; (3) paternity was never properly established; (4) DCSS
misrepresented his income in the complaint, and since his income was unknown, the
court should have used the statutory presumption that he earned minimum wage; and
(5) DCSS misrepresented to him that the case was closed, and it pursued his default
without providing him notice of the default hearing.
       Father and DCSS appeared for the evidentiary hearing. Since no court reporter
was present, we do not have a transcript of the hearing. The court granted Father’s
request to modify child support. The court determined that guideline support was $177
per month based on Father’s income of $1,248 per month, but ordered Father to pay
“non-guideline” support of $174 per month due to his low income. The court denied
Father’s request to set aside the judgment of paternity. Neither party requested a
statement of decision.



                                              6
                                        DISCUSSION

Statutory Scheme; Standard of Review

       “In 1974, Congress enacted title IV-D of the Social Security Act ‘[f]or the purpose
of enforcing the support obligations owed by absent parents to their children . . . .’
[Citations.] This ‘IV-D’ program was intended ‘to recoup welfare costs from the absent
parents of children being given public assistance.’ [Citations.] [¶] In return for
receiving federal funding for public assistance, title IV-D requires the states to provide
services related to the establishment, modification, and enforcement of child support
obligations. [Citation.] The California Legislature has enacted statutes designed to
ensure that our state complies with its title IV-D obligations. [Citations.]” (County of
Lake v. Palla (2001) 94 Cal.App.4th 418, 421-422 (Palla).)
       The Legislature also created a State Department of Child Support Services, which
is charged with administering all services and performing all functions “necessary to
establish, collect, and distribute child support.” (§ 17200; Stats. 1999, ch, 478; see also
§§ 17303 [legislative findings].) Although the State agency is “designated the single
organizational unit whose duty it shall be to administer the Title IV-D state plan for
securing child and spousal support, medical support, and determining paternity”
(§ 17202), actual services occur at the county level under the authority of local child
support agencies like DCSS. (§§ 17304, 17500, subd. (a), (b).)
       The issues that may be litigated in a DCSS action to establish paternity or child
support are limited to parentage and child support (including medical support) until a
support order is entered. (§ 17404, subd. (a); see County of Los Angeles v. Sheldon P.
(2002) 102 Cal.App.4th 1337, 1343.) Although Child was not receiving public assistance
when DCSS filed its complaint, DCSS had standing to bring a proceeding to establish
parentage and support, as well as to enforce a child support order if requested to do so by
a parent of Child. (Plumas County Dept. of Child Support Services v. Rodriquez (2008)

                                              7
161 Cal.App.4th 1021, 1027-1028; see also § 17400, subd. (h)(3).) It is undisputed that
Mother asked DCSS to help her establish parentage and support and that DCSS opened a
file under case No. 40837 for that reason. Once the case was opened, DCSS had the
authority to “direct, control, and prosecute civil actions and proceedings . . . in support of
[its] child support activities.” (§ 17400, subd. (b)(1).)
       We review an order denying a motion to set aside a default judgment in an action
to establish paternity and support for an abuse of discretion. (County of San Diego v.
Gorham (2010) 186 Cal.App.4th 1215, 1230 (Gorham).)

The Summons and Complaint Were Properly Served

       Father challenges service of the summons, complaint, proposed judgment, and
other papers. He argues he was not validly served because service was made on his
business partner, James Kaye, and not on him personally.
       The Family Code provides summary procedures for initiating a DCSS action to
establish paternity or child support, including the service of a combined summons and
complaint and a proposed judgment. (§§ 17400, subd. (d), 17430, subds. (a), (b).) In any
action to enforce a duty of support, personal jurisdiction over the defendant is essential.
“[E]ven though a statutory scheme may empower the trial court to determine paternity
and child support . . . , such power only extends ‘to parties over whom it has personal
jurisdiction.’ [Citation.]” (Gorham, supra, 186 Cal.App.4th at p. 1227.)
       The Code of Civil Procedure authorizes various methods of service, including
personal delivery to the defendant and delivery to someone else at the defendant’s usual
residence or place of business (commonly known as substitute service). (Code Civ.
Proc., §§ 415.10-415.30, 415.50.) After three attempts at personal service, DCSS relied
on substitute service at Father’s place of business.
       Code of Civil Procedure section 415.20 governs substitute service. It provides in
pertinent part: “(b) If a copy of the summons and complaint cannot with reasonable


                                              8
diligence be personally delivered to the person to be served, . . . , a summons may be
served by leaving a copy of the summons and complaint at the person’s . . . , usual place
of business, . . . , in the presence of . . . a person apparently in charge of his or her office,
place of business, . . . , at least 18 years of age, who shall be informed of the contents
thereof, and by thereafter mailing a copy of the summons and of the complaint by first-
class mail, postage prepaid to the person to be served at the place where a copy of the
summons and complaint were left. Service of a summons in this manner is deemed
complete on the 10th day after the mailing.”
       DCSS filed a proof of service from a registered process server, who stated under
penalty of perjury that Father was served via substitute service on 50-year-old James
Kaye, the “person apparently in charge” at Father’s usual place of business, after the
process server had made three attempts to serve Father at that location but was told
Father was not there. Substitute service on Kaye was accompanied by mail service to
Father at his business address.
       “[A]n individual may be served by substitute service only after a good faith effort
at personal service has first been made: the burden is on the plaintiff to show that the
summons and complaint ‘cannot with reasonable diligence be personally delivered’ to the
individual defendant. (§ 415.20, subd. (b); Evartt v. Superior Court (1979) 89
Cal.App.3d 795, 801 . . . .) Two or three attempts to personally serve a defendant at a
proper place ordinarily qualifies as ‘ “reasonable diligence.” ’ [Citation.]” (American
Express Centurion Bank v. Zara (2011) 199 Cal.App.4th 383, 389.) Since the process
server made three attempts to personally serve Father at his place of business before
serving Kaye, the reasonable diligence requirement of Code of Civil Procedure
section 415.20 was satisfied in this case.
       A registered process server’s declaration of service establishes a presumption
affecting the burden of producing evidence of the facts stated in the declaration. (Evid.
Code, §647; see also Floveyor Internat., Ltd. v. Superior Court (1997) 59 Cal.App.4th

                                                9
789, 795 [filing of proof of service that complies with the applicable statutory
requirements creates a rebuttable presumption of proper service].) Since the process
server’s declaration demonstrated that she complied with all of the statutory requirements
for substitute service, DCSS was entitled to rely on a rebuttable presumption of proper
service. We do not have a transcript of the evidentiary hearing and therefore do not know
if Father presented any evidence that rebutted that presumption. Father’s brief on appeal
does not refer to any such evidence.
       Father’s reliance on Gorham is misplaced. In Gorham, the parent who was
ordered to pay support proved that he was not at the location where he was allegedly
served at the time of the purported service, that the proof of service was false, and that
the process server had fraudulently signed the proof of service. (Gorham, supra,
186 Cal.App.4th at pp. 1221-1224, 1230.) Unlike the father in Gorham, Father does not
challenge the veracity of the proof of service or dispute the facts stated therein. Instead,
he argues service was ineffective because he was not personally served.
       Father challenges the process server’s declaration of diligence, arguing that DCSS
should have asked Mother where Father could be found, since Mother and Father were
living together at the time. But there is no requirement that Father be served at his
residence. Personal service would have been proper anywhere, and Code of Civil
Procedure section 415.20 allows for substitute service at the defendant’s place of
business. Father does not dispute that service occurred at his place of business. To the
contrary, he states that his business partner was served.
       For these reasons, we reject Father’s contention that he was not properly served,
and we conclude the court had personal jurisdiction over him.

Alleged Breach of Fiduciary Duty

       Father argues DCSS “breached its fiduciary duty as an agency chartered with
looking out for the best interest of the family . . . by unnecessarily continuing to litigate

                                              10
the matter” after he and Mother reunited and asked DCSS to close the case. He argues
DCSS did not act in good faith to protect the interests of Child, but instead was “vested in
[its] own process.”
       The Legislature has declared “a compelling state interest in establishing paternity
for all children.” (§ 7570.) Section 17406, subdivision (a) provides that in “all actions
involving paternity or support, . . . , the local child support agency and the Attorney
General represent the public interest in establishing, modifying, and enforcing support
obligations. No attorney-client relationship shall be deemed to have been created
between the local child support agency or Attorney General and any person by virtue of
the action of the local child support agency or the Attorney General in carrying out these
statutory duties.” (§ 17406, subd (a); italics added.) Indeed, in this statutory proceeding
to establish paternity and support, DCSS was Father’s adversary.
       DCSS is “responsible for promptly and effectively establishing, modifying, and
enforcing child support obligations, including medical support, . . . , and determining
paternity in the case of a child born out of wedlock.” (§ 17304; see also § 17415, subd.
(b) [“the local child support agency shall investigate the question of nonsupport or
paternity and shall take all steps necessary to obtain child support for the needy child,
. . . , and determine paternity in the case of a child born out of wedlock”].) Section 17404
provides that DCSS “shall control” the litigation brought pursuant to that section and “the
manner, method, and procedures used in establishing parentage and in establishing and
enforcing support obligations unless and until the parent who requested or is receiving
support enforcement services has requested in writing that the [DCSS] close [the] case
and the case has been closed in accordance with state and federal regulation or policy.”
(§ 17404, subd. (e)(4).)
       According to DCSS’s responsive declaration, when Mother called DCSS on
February 20, 2007, and asked that the case be closed, child support officer Roy Rosa told
her the summons and complaint had been served on Father, and Father “had 30 days to

                                             11
reply.” Rosa told Mother that if Father did not answer, DCSS would take his default, and
it was DCSS’s policy not to close a case when an action is pending. On March 27, 2007,
Mother filled out a form and asked DCSS to close the case. Mother “was told again” that
DCSS would close the case after it received the support order. After it received the
default judgment, DCSS closed the file and did not take any action to enforce the
judgment. Father does not challenge this evidence on appeal.
       Under the statutory scheme, DCSS had a duty to “promptly” determine paternity
since Child was “born out of wedlock,” and to establish Father’s support obligation.
(§ 17304.) In addition, DCSS had the right to determine Father’s support obligation and
to control “the manner, method, and procedures used in establishing parentage” until
Mother asked to close her case in writing on March 27, 2007. (§ 17404, subd. (e)(4).)
The statute also requires that cases be closed “in accordance with state and federal
regulation or policy.” (§ 17404, subd. (e)(4).) DCSS presented evidence that under its
policy, it will not close a case that has litigation pending until it obtains a judgment of
parentage and support. Thus, DCSS acted within the authority conferred by section
17404, subdivision (e)(4) when it pursued the litigation to the point of obtaining the
default judgment. For these reasons, we reject Father’s contention that DCSS breached
its fiduciary duty to him when it obtained the default judgment.
       Father also argues that DCSS “failed to inform the court that [Mother and Father]
were living together and had requested that their [sic] petition for support be terminated.”
But Father cites no authority that required DCSS to advise the court that Mother and
Father were living together.
       Father also complains that DCSS obtained “an unnoticed default judgment
against” him. (Original bold.) Section 17430 provides in part: “(a) Notwithstanding any
other provision of law, in any action filed by the local child support agency pursuant to
Section 17400, 17402, or 17404, a judgment shall be entered without hearing, without the
presentation of any other evidence or further notice to the defendant, upon the filing of

                                              12
proof of service by the local child support agency evidencing that more than 30 days have
passed since the simplified summons and complaint, proposed judgment, blank answer,
blank income and expense declaration, and all notices required by this division were
served on the defendant. [¶] (b) If the defendant fails to file an answer with the court
within 30 days of having been served . . . , or at any time before the default judgment is
entered, the proposed judgment filed with the original summons and complaint shall be
conformed by the court as the final judgment.” (Italics added.)
       The form pleadings prescribed by the Judicial Council are the only pleadings
permitted in a section 17404 action to determine parentage and support. (Palla, supra, 94
Cal.App.4th at pp. 424-426; Cal. Rules of Court, rule 5.74(b).) In accordance with
section 17430, the combined summons and complaint (Judicial Council form FL-600)
and the proposed judgment (Judicial Council form FL-630) used in this case advised
Father that unless he filed an answer within 30 days, the proposed judgment would
become legally binding without the presentation of additional evidence, a “prove-up
hearing,” or further notice to Father. A formal prove-up hearing was not required
(County of Yuba v. Savedra (2000) 78 Cal.App.4th 1311, 1322-1324 (Savedra)) and
Father was not entitled to further notice that DCSS would take his default.

Father’s Challenge to Paternity Order

       Citing section 7570, which provides that “[e]stablishing paternity is the first step
toward a child support award,” Father argues that DCSS “failed to properly inquire into
the underlying fact” of his paternity or to inform the court “that paternity was
conclusively established.” Father argues he had the right to genetic testing to establish
that he was Child’s father and that the testing should have been done before DCSS took
his default. He argues, alternatively, that DCCS did not present any testimony or a
declaration from either Father or Mother that supported a finding of paternity.



                                             13
       DCSS filed a Judicial Council form FL-600 complaint, which has been adopted
for mandatory use in section 17400 actions to establish paternity and support. (Palla,
supra, 94 Cal.App.4th at pp. 424-425 & fn. 6.) Paragraph 2a of the complaint alleged
that Father and Mother were Child’s parents. Paragraph 2b of the complaint alleged that
Father was “named as the father of [Child] in [a] declaration of paternity on file with
[DCSS].” The proposed judgment included a finding in paragraph 6a that the “mother
and father listed in the complaint are the parents of [Child].” As we have explained, after
Father defaulted, the proposed judgment became the final judgment of the court.
(§ 17430, subd. (b).) DCSS was not required to provide any further evidence of
parentage under the summary procedures authorized by statute. (§ 17430, subd. (a).) If
Father wished to contest paternity, he needed to file an answer and appear in the action.
       Father moved to set aside the judgment of paternity under sections 7646 and 7575.
Section 7646, subdivision (a) authorizes a motion to set aside a judgment of paternity “if
genetic testing indicates that the previously established father of a child is not the
biological father of the child.” Section 7646 sets forth various limitations periods for a
motion to set aside a judgment of paternity. The applicable limitations period is in
subdivision (a)(1) of the statute, which provides that the motion shall be brought:
“Within a two-year period commencing with the date on which the previously established
father knew or should have known of a judgment that established him as the father of the
child or commencing with the date the previously established father knew or should have
known of the existence of an action to adjudicate the issue of paternity, whichever is first,
. . . .” (Italics added.) Father should have known of the existence of the action to
adjudicate paternity on the day he was served with the complaint. Father was served by
substitute service, which was complete on February 9, 2007 (10 days after the process
server mailed the papers to Father’s business address). Father filed his motion to set
aside the judgment of paternity in July 2014, more than seven years after service of the
complaint. The motion was therefore untimely under section 7646.

                                              14
       Section 7575 authorizes a motion to set aside a voluntary declaration of paternity.
It is not clear whether Father ever signed such a declaration. Even if he had, a motion to
set aside a voluntary declaration of paternity must be filed within two years of the child’s
birth. (§ 7575, subd (b)(3)(A).) Child was born in June 2006. Thus, Father’s motion
filed in July 2014 was also time-barred under section 7575.
       Although Father argues there is no evidence he is Child’s father, in his declaration
in support of his request for an order modifying support, Father stated, “I was living with
[Mother] and our daughter from 2007 all the way up to April of 2013.” (Italics added.)
Arguably, Father admitted paternity in that declaration. “A person is presumed to be the
natural parent of a child” if the person “receives the child into his or her home and openly
holds out the child as his or her natural child.” (§ 7611, subd. (d).) Moreover, Father’s
challenge to the paternity judgment is inconsistent with his request that the court order
joint custody of Child. For these reasons, we conclude the court did not err when it
denied Father’s request to set aside the judgment of paternity.

Alleged Misrepresentation of Income

       Father argues the income information presented to the court as the basis for the
default judgment was “fabricated,” “perjured—arbitrary and not factual.” Citing section
17400, subdivision (d)(2), Father argues that since DCSS did not have information about
his income or income history when it filed the complaint, his income should have been
presumed to be the minimum wage at 40 hours per week. The minimum wage
presumption in section 17400 applies when the obligor parent’s “income or income
history is unknown to the local child support agency.” (§ 17400, subd. (d)(2).) DCSS
alleged in the complaint that Father had “known income” of $10,000 per month, and
DCSS included a guideline calculation based on that amount in the proposed judgment.
Since the default judgment was based on “known income,” not presumed income, the
section 17400 presumption did not apply.

                                             15
       A child support order entered as part of a default judgment may be set aside under
section 17432 if a defendant’s income was “substantially different” from presumed
income “for the period of time during which [the] judgment was effective.” (§ 17432,
subd. (c).) However, this set aside provision applies only to orders based on presumed
income (§ 17432, subd. (b)). The order in this case was based on Father’s known
income. Thus, Father was not entitled to relief under section 17432.
       Father argues that he “brought the issue of the misrepresented income” to the trial
court’s attention and “the lower court judge ignored the evidence and the facts.” He
asserts his actual income was seven times lower than what DCSS represented to the court
when it obtained the default judgment. In support of this contention, he asks us to
compare the amount ordered in the default judgment ($1,370 per month) with the amount
ordered when the court granted his request to modify support ($174 per month).
       We do not find this argument persuasive. The default judgment was based on the
parents’ income in October 2006, while the modification order was based on their income
in February 2015. Father’s change in income eight years later does not justify setting
aside the original support order. In addition, Father has failed to provide this court with
an adequate record to permit review of this claim. On appeal, the trial court’s judgment
is presumed to be correct and the appellant (Father) has the burden of overcoming this
presumption of correctness. (Cahill v. San Diego Gas & Electric Co. (2011) 194
Cal.App.4th 939, 956; Maria P. v. Riles (1987) 43 Cal.3d 1281, 1285 (Maria P.);
Oliveira v. Kiesler (2012) 206 Cal.App.4th 1349, 1362 (Oliveira).) That burden includes
presenting an adequate record that demonstrates the alleged error. (Maria P., at p. 1285;
Oliveira, at p. 1362.) Failure to provide an adequate record on an issue requires the issue
be resolved against the appellant. (Maria P., at p. 1285; Oliveira, at p. 1362 [judgment
must be affirmed where appellant fails to present adequate record for review]; Foust v.
San Jose Construction Co. Inc. (2011) 198 Cal.App.4th 181, 187 [argument forfeited



                                             16
where record on appeal contained only excerpts from clerk’s transcript and no reporter’s
transcript or exhibits].)
       The record on appeal here does not include a reporter’s transcript of or any
exhibits presented at the evidentiary hearing. We do not know what evidence, if any, the
parties presented to the court relating to Father’s income in 2006. We thus conclude
Father has failed to provide an adequate record to demonstrate the trial court erred when
it denied his motion to set aside the default judgment on this ground.
       Father argues that as a self-represented litigant, he is “held to a less stringent
standard” than a party represented by a lawyer. But a self-represented party is held to the
same procedural rules as a party who is represented by an attorney. As this court has
explained, “[u]nder the law, a party may choose to act as his or her own attorney.
[Citations.] ‘[S]uch a party is to be treated like any other party and is entitled to the
same, but no greater consideration than other litigants and attorneys. [Citation.]’
[Citation.] Thus, as is the case with attorneys, [self-represented] litigants must follow
correct rules of procedure. [Citations.]” (Nwosu v. Uba (2004) 122 Cal.App.4th 1229,
1246-1247.) Father is not excused from the requirement of providing this court with an
adequate record because he represents himself.
       For these reasons, we conclude the trial court did not err when it rejected Father’s
contentions related to the amount of support awarded in the default judgment.

Alleged Misrepresentations Regarding Case Closure

       Father argues DCSS misrepresented to him and Mother that the case was closed,
that he need not do anything further, and DCSS then “went on to unnecessarily litigate
the matter” and obtain a default judgment. The limited record before us demonstrates
that DCSS disputed Father’s claim that it misrepresented that the case was closed and
told Father he need not do anything further. According to DCSS’s responsive
declaration, DCSS representatives told Mother that as a matter of policy it would not

                                              17
close the file until after it obtained a judgment of paternity and support. Since there was
a disputed factual issue regarding the alleged misrepresentation, the court may have
believed DCSS’s evidence and discredited Father’s evidence. Since Father has not
provided this court with a sufficient record to demonstrate error on this point, we must
affirm the trial court’s order. (Oliveira, supra, 206 Cal.App.4th at p. 1362.)
       DCSS argues we must affirm the judgment because neither party requested a
statement of decision after the evidentiary hearing. When modifying, terminating, or
setting aside a support order, the trial court must provide a statement of decision
explaining its ruling if requested by either party. (§ 3654; In re Marriage of Sellers
(2003) 110 Cal.App.4th 1007, 1010 (Sellers)) A statement of decision must provide the
factual and legal basis for the trial court’s decision as to each of the principal
controverted issues. (Code Civ. Proc., § 632; see Sellers, at p. 1010.) “ ‘Under the
doctrine of “implied findings,” when parties waive a statement of decision expressly or
by not requesting one in a timely manner, appellate courts reviewing the appealed
judgment must presume the trial court made all factual findings necessary to support the
judgment for which there is substantial evidence.’ [Citations.]” (In re Marriage of
McHugh (2014) 231 Cal.App.4th 1238, 1248.)
       Neither party requested a statement of decision after the evidentiary hearing. But
the DCSS’s declaration provides substantial evidence to support the trial court’s implied
finding that DCSS did not make any misrepresentations about closing the case, which
supports the trial court’s order denying Father’s request to set aside the default judgment.
We must therefore affirm the trial court’s order.

                                        DISPOSITION

              The trial court’s February 11, 2015 order denying Father’s motion to set
aside the default judgment and modifying child support is affirmed.



                                              18
                      _______________________________
                      Márquez, J.




WE CONCUR:




_____________________________________
 Rushing, P. J.




______________________________________
 Premo, J.